Title: [Diary entry: 25 October 1770]
From: Washington, George
To: 

Thursday 25th. About Seven Oclock Nicholson & the Indian returnd; they found no body at the Town but two Old Indian women (the Men being a Hunting). From these they learnt that the Trader was not killd, but drownd in attempting to Ford the Ohio; and that only one boy, belonging to the Trader, was in these parts; the Trader (fathr. to him) being gone for Horses to take home their Skins.  About half an hour after 7 we set out from our Incampment around which, and up the Creek is a body of fine Land. In our Passage down to this, we see innumerable quantities of Turkeys, & many Deer watering, & brousing on the Shore side, some of which we killd. Neither yesterday nor the day before did we pass any Rifts or very rapid water—the River gliding gently along—nor did we perceive any alteration in the general face of the Country, except that the bottoms seemd to be getting a little longer & wider, as the Bends of the River grew larger. About 5 Miles from the Vine Creek comes in a very large Creek to the Eastward calld by the Indian’s Cut Creek, from a Town, or a Tribe of Indians which they say was cut of entirely in a very bloody battle between them and the Six Nations. This Creek empties just at the lower end of an Island, and is 70 or 80 yards wide and I fancy is the Creek commonly calld by the People of Redstone &ca. Weeling. It extends according to the Indians acct. a great way, & Interlocks with the Branches of Split Island Creek; abounding in very fine bottoms, and exceeding good Land. Just below this, on the west side, comes in a sml. Run; & about 5 Miles below it on the West side also another midling large Creek emptys, calld by the Indian broken Timber Creek; so named from the Timber that is destroyd on it by a Hurricane; on the head of this was a Town of the Delawares, which is now left. Two Miles lower down, on the same side, is another Creek smaller than the last & bearing (according to the Indians) the same name. Opposite to these two Creeks (on the East side) appears to be a large bottom of good Land. About 2 Miles below the last mentiond Creek on the East side, & at the end of the bottom aforementioned, comes in a sml. Creek or large Run. Seven Miles from this comes in Muddy Creek  on the East Side the River—a pretty large Creek and heads up against, & with, some of the Waters of Monongehela (according to the Indians Acct.) & contains some bottoms of very good Land; but in general the Hills are steep, & Country broken about it. At the Mouth of this Creek is the largest Flat I have seen upon the River; the Bottom extending 2 or 3 Miles up the River above it, & a Mile below; tho it does not seem to be of the Richest kind and yet is exceeding good upon the whole, if it be not too low & subject to Freshes. About half way in the long reach we Incampd, opposite to the beginning of a large bottom on the East side of the River. At this place we through out some lines at Night & found a Cat fish of the size of our largest River cats hookd to it in the Morning, tho it was of the smallest kind here. We found no Rifts in this days passage,

   

but pretty swift Water in some places, & still in others. We found the bottoms increasd in size, both as to length & breadth, & the River more Chokd up with Fallen Trees & the bottom of the River next the shores rather more Muddy but in general stony as it has been all the way down.